IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: P.S.-Q.S.-L., A       : No. 98 WAL 2022
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal
APPEAL OF: D.L., MOTHER                   : from the Order of the Superior Court

IN THE INTEREST OF M.D.V.M., A MINOR      : No. 99 WAL 2022
                                          :
                                          :
PETITION OF: D.L., MOTHER                 : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.